Citation Nr: 0417243	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-02 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to a disability rating in excess of 20 
percent for a left (nondominant) shoulder strain with 
tendinitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1965 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In September 2003, the veteran appeared before the 
undersigned Veterans Law Judge, at the RO, and gave sworn 
testimony, under oath.

In June 1995, the veteran wrote that he wanted to reopen his 
right knee claim.  That claim was subsequently developed, 
pertaining only to the right knee.  In a written presentation 
dated in September 2003, the representative argued for 
service connection for a left knee disorder.  A left knee 
disorder was also claimed and argued at the September 2003 
hearing.  However, the left knee claim has not been 
considered by the RO or otherwise developed for appellate 
consideration by the Board.  Absent a rating decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  The issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder is 
referred to the RO for such action as may be deemed 
appropriate.  

In February 1980, the Board denied reopening the veteran's 
claim for service connection for a bilateral knee disorder.  
Some of the veteran's arguments could be construed as 
asserting a claim of clear and unmistakable error (CUE) in 
the Board decision.  Generally, the Board must review all 
issues which are reasonably raised from a liberal reading of 
all documents or oral testimony submitted prior to the Board 
decision.  See  Myers v. Derwinski, 1 Vet. App. 127, 130 
(1991; EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon 
v. Brown, 6 Vet. App. 396, 400 (1994).  However, since a 
claim of CUE in a Board decision can only be made once, it 
would be prejudicial to assume such a claim.  If the veteran 
is making a claim of CUE, he should make a motion in 
accordance with 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
Part 20, Subpart O (2003).   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In February 1980, the Board reviewed the record and found 
that the May 1975 Board decision which denied service 
connection for a bilateral knee disorder was supported by the 
evidence.  The Board also found that recently submitted 
evidence did not demonstrate a new factual basis to warrant 
service connection for a bilateral knee disorder.  

3.  The evidence of record at the time of the February 1980 
decision included the service medical records as well as post 
service records showing the existence of a right knee 
disability.  

4.  The evidence submitted since the February 1980 Board 
decision includes multiple copies of the service medical 
records as well as records showing the continued existence of 
a right knee disability.  

5.  Competent evidence of increased severity in service has 
not been submitted.  

6.  The evidence presented since the February 1980 Board 
decision is cumulative.  

7.  The veteran's service-connected left (nondominant) 
shoulder strain with tendinitis is manifested by limitation 
of motion to approximately shoulder level.  

8.  The service-connected left (nondominant) shoulder strain 
with tendinitis does not approximate a limitation of arm 
motion to midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  The February 1980 Board decision is final.  Evidence 
received since the Board's 1980 decision is not new and 
material and the veteran's claim of entitlement to service 
connection for a right knee disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2003).  

2.  The criteria for a rating in excess of 20 percent for a 
left (nondominant) shoulder strain with tendinitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case as the initial unfavorable rating decision was made 
in July 1995, years before VCAA became law.  The notice 
required by VCAA was sent on June 17, 2003.  That was more 
than a year ago and it afforded the veteran an opportunity to 
submit evidence in support of his claim.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter discloses that it has 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  Specifically, 
he was told, "If there is any other evidence or information 
that you think will support your claim, please let us know 
(emphasis added)."  He was also told, "If you have any 
additional evidence (not previously submitted to VA) tell us; 
(emphasis added)."  Also, "Please send us any additional 
information or evidence..."  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, as well as the 
discussion during the September 2003 hearing, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On June 
17, 2003, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
He had until June 17, 2004 to make sure VA received the 
information and evidence requested.  He was notified that if 
VA received the information and evidence to support this 
claim after that date, it may not be able to pay benefits 
from the date the claim was received.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)).  

Review of the claims folder discloses previous decisions by 
the Board.  In February 1980, the Board reviewed the record 
and found that the May 1975 Board decision which denied 
service connection for a bilateral knee disorder was 
supported by the evidence.  The Board also found that 
recently submitted evidence did not demonstrate a new factual 
basis to warrant service connection for a bilateral knee 
disorder.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (2003).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

For claims, such as this one, filed before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the last final decision of the Board, in 
February 1980, the evidence included:  
1.  Service medical records;
2.  A letter dated in May 1972, from the Oakland Permanente 
Medical Group, showing that the veteran was first seen in 
June 1970, with subsequent visits in August 1971 and February 
1972.  In February 1972, the veteran gave a history of joint 
pain, including the knees.  
3.  The report of the July 1972 VA examination.  The veteran 
gave a history of a pre-service right knee injury and 
reported that it hurt from time to time.  Knee findings were 
normal or negative.  The diagnosis was chondromalacia, both 
knees, not found.  
4.  The April 1974 VA examination report, which included 
X-ray findings compatible with old injury, as well as a 
diagnosis of residuals of injury, right knee, incurred around 
1963-1964, in football, from history given by the patient.  
5.  The veteran's sworn testimony of symptomatology in 
service, given at an RO hearing in August 1974.  There were 
additional statements from the veteran as to rigors of 
service, and which presented his analysis of the evidence.  
6.  The report of the November 1974 VA orthopedic examination 
with a diagnosis of instability, anterior cruciate ligament, 
right knee, with old calcification of medial collateral 
ligament (femoral attachment).  The examiner expressed the 
opinion that it existed prior to enlistment on patient's 
admission, and may have been minimally aggravated by a period 
of service.  
7.  There were also records which focused primarily on back 
symptoms resulting from a post-service automobile accident.  
In a letter dated in October 1977, Henry L. Edington, M.D., 
also mentioned mild crepitation in the knees, bilaterally, 
greater on the right.  The knees were stable with some 
tenderness on patellofemoral motion.  The veteran could flex 
the knees to 25 degrees and extend them to 180 degrees.  No 
effusion was present.  In discussing the back injury, it was 
noted that there was pain down both legs and in both knees.  

The November 1974 VA orthopedic examination concluded with a 
comment that the diagnosed instability, anterior cruciate 
ligament, right knee, with old calcification of medial 
collateral ligament (femoral attachment) existed prior to 
enlistment on patient's admission, and may have been 
minimally aggravated by a period of service.  Such a 
speculative statement would not be sufficient to establish 
service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Service connection requires more than a possibility 
of aggravation.  It must be remembered that aches and pains, 
or the rigors of service, are not sufficient to establish 
that a chronic disability began in service or that a pre-
existing disorder increased in severity during service.  
Intermittent or temporary flare-ups during service, of a 
preexisting injury or disease, do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Since the February 1980 Board decision, the veteran has 
reasserted his contentions on numerous occasions.  The 
arguments, claims, and lay analysis of the evidence are not 
themselves evidence and do not present new and material 
evidence to reopen the claim.  As a lay witness, the veteran 
can provide evidence of what he actually experienced.  See 
Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  Such 
testimony is evidence.  38 C.F.R. § 3.159 (2003).  See also 
Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  
However, in this case, the veteran's lay statement evidence, 
since February 1980, is cumulative of his statements and 
testimony which were of record in February 1980.  Neither his 
statements nor his recent hearing testimony provide evidence 
which is new and material.  

The veteran has submitted several copies of the service 
medical records, as well as VA and private records which were 
in the file at the time of the 1980 Board decision.  This 
evidence is not new.  It is not a basis to reopen the claim.  

Further, by the time of the 1980 Board decision, it had been 
established that the veteran had a right knee disability.  
Since a current disability was established at the time of the 
decision, more recent evidence that the veteran continues to 
have a right knees disability, such as the reports of the 
February 2000 and April 2001 VA examinations, is cumulative.  
It is not new and material.  

Since the February 1980 Board decision, the veteran has re-
asserted his claims, but he has not submitted any competent 
evidence that his right knee disability began in service, or 
that it increased in severity during service.  Consequently, 
VA does not have jurisdiction to reopen the claim.  The 
denial of service connection for a right knee disability is 
final.  

2.  Entitlement to a disability rating in excess of 20 
percent for a left (nondominant) shoulder strain with 
tendinitis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  

Limitation of motion of the arm to 25° from the side will be 
rated as 30 percent disabling for the nondominant (minor) 
arm.  Limitation of motion of the arm to midway between side 
and shoulder level will be rated as 20 percent disabling for 
the nondominant (minor) arm.  Limitation of motion of the arm 
at shoulder level will be rated as 20 percent disabling for 
the either arm.  38 C.F.R. Part 4, Code 5201 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2003).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran indicated that he was right handed on examination 
for service, in May 1965, and on examination for separation 
from service, in July 1968.  

VA clinical notes from April 1994 to August 1994 reflect 
various problems, including shoulder complaints, without 
providing the evidence necessary to rate the disability.  

The report of the September 1994 VA examination shows that 
the veteran complained of left shoulder pain and weakness and 
reported that he could not lift it over 90 degrees.  On 
examination, there was obvious, visible and palpable atrophy 
about the left shoulder with shrunken tissues in front and in 
back of the shoulder itself.  There were bilaterally 
prominent acromioclavicular (AC) joints.  When he stressed 
them, there was no visible or palpable separation.  His 
ability to raise his arm in abduction or straight in front of 
him stopped at 90 degrees because of pain.  He stated that he 
could not lift his arm over his head.  He said it was very, 
very painful in some positions.  Left arm strength was 3-4/5 
as compared to 5/5 on the right.  No sensory loss was 
detected.  The diagnosis was residual of sprain and/or 
separation of the left AC joint, but the current problem 
clinically was a rotator cuff problem.  

A private long term disability claim physician's statement is 
dated in June 1995 and shows the veteran was treated from May 
1994 to May 1995.  There were symptoms of left shoulder pain.  
Tenderness was found at the left biceps tendon.  The 
diagnosis was recurrent tendonitis of the left shoulder.  

Records from the Kaiser Permanente Hospital were received in 
April 1998.  VA clinical notes from February 1998 to January 
2000 are also of record.  These private and VA records do not 
provide sufficient information to rate the disability.  

On VA examination in February 2000, the veteran complained of 
chronic left shoulder pain.  The left shoulder had no 
tenderness to palpation.  There were 100 degrees of abduction 
and 110 degrees of flexion, 70 degrees of extension and 80 
degrees of both internal and external rotation.  There was 
decreased muscle strength in the shoulders, rated at 4/5.  
The diagnosis was left shoulder strain with tendon 
inflammation, chronic; AC joint with rotator cuff tendinitis.  

On the April 2001 VA joints examination,  the veteran 
provided a history of his left shoulder disability.  He 
reported increased problems with pain on use.  Constant 
burning and discomfort were associated with use.  The 
examiner noted that when the veteran stood, there was slight 
prominence of both AC joints.  There was slight left deltoid 
atrophy.  On palpation, there was tenderness all around the 
neck, in the trapezius, in the deltoids, all around the 
scapulae and in the rotator cuff, more on the left than on 
the right, starting at the coracoid, where he was sensitive 
all around and through the posterior musculature.  The left 
shoulder actively went to 90 degrees and the veteran 
complained of diffuse pain.  Full elevation could be 
passively obtained.  Internal rotation went to the belt line 
with complaining of discomfort all around the shoulder.  
External rotation equaled the right, at 75 degrees, again 
with complaints of diffuse pain around the shoulder.  
Adduction was slightly better on the left and would be 
considered normal compared to the right, although the veteran 
complained of pain on motion.  It was the doctor's impression 
that the veteran had an AC sprain of the left shoulder.  This 
was considered to be 1st degree.  He seemed to get over the 
problem quite nicely.  He subsequently complained of 
increased discomfort in the left shoulder, which the examiner 
could not entirely relate to the injury in service.  The 
examiner noted other factors, including a suspicion of 
rheumatoid arthritis, myalgias, and complaints about other 
joints.  The X-rays of the shoulder appeared absolutely 
normal.  The doctor concluded that the veteran had some 
residuals from a sprain of his AC joint.  It was not possible 
to separate out the DeLuca factors due solely to the left 
shoulder strain in service.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  

VA clinical notes from March 2000 to March 2003 are in 
evidence.  They do not show that the criteria for a higher 
rating were met at any time.  VA clinical notes of March 2003 
reveal that magnetic resonance imaging (MRI) disclosed a low-
grade partial tear of the infraspinous tendon, with no 
evidence of a full thickness tear, and minimal subacromial 
and subdeltoid bursitis.  The diagnosis was undifferentiated 
connective tissue disease, currently stable.  

The report of the June 2003 VA examination shows that the 
veteran complained of persistent pain in his left shoulder 
and to a lesser degree in the right shoulder.  It was noted 
that the MRI had shown a partial tear of the infraspinous 
tendon.  The range of motion was 90 degrees abduction.  There 
was full internal and external rotation and flexion.  There 
was no muscle atrophy.  The examiner felt it was important to 
note that the veteran had a collagen disease and was being 
treated for his systemic form of myositis and arthritis.  
Consideration of DeLuca factors disclosed a loss of speed, 
loss of range of motion, and loss of dexterity in the 
shoulders, but basically, the examiner felt that the 
limitation of motion was the number one problem and needed to 
be addressed and an attempt made to restore it.  

In September 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, at the RO.  He explained 
his current symptomatology in detail, describing how it 
impacted his work and other aspects of his life.  

The veteran's testimony has been carefully considered.  
Nevertheless, the reports of the trained medical personnel 
who examined the veteran in September 1994, February 2000, 
April 2001 and June 2003, as well as the clinical records, 
have a greater probative weight when it comes to determining 
if the disability approximates the criteria for a higher 
rating.  In this case, the medical professionals consistently 
measured the range of left shoulder motion as being at 
shoulder level.  This meets, and does not exceed, the 
criteria for the current 20 percent evaluation.  Most 
importantly, it does not approximate a limitation of motion 
to 25 degrees from the side, which would be necessary to 
support the next higher, 30 percent evaluation.  In reaching 
this conclusion, the Board notes that there have been varying 
left shoulder diagnoses.  The diagnosis is not the 
controlling factor in the evaluation.  Rather, the rating 
depends on the resultant functional impairment as manifested 
by limitation in the range of motion.  The factors of 
38 C.F.R. §§ 4.40, 4.45 were considered as set forth in 
DeLuca.  However, as pointed out by the examiner in June 
2003, the range of motion is the primary impairment.  There 
was no indication that the other factors would result in an 
impairment approximately equal to the restriction required 
for a higher evaluation.  

There have been four examinations by trained medical 
professionals.  Each of these examinations showed that the 
service-connected left shoulder impairment did not 
approximate the criteria for a higher evaluation.  Thus, the 
medical reports provide a definite preponderance of evidence 
which establishes that the service-connected left shoulder 
disability does not approximate any applicable criteria for a 
higher evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

As new and material evidence has not been presented, the 
petition to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.  

A disability rating in excess of 20 percent for a left 
(nondominant) shoulder strain with tendinitis, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



